Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The amendment filed on 7/18/2021, responding to the office action mailed on 6/25/2021, has been entered into the record. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1, 4-5, 7-21.

Allowable Subject Matter
Claims 1, 4-5, 7-21 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Claims 1, 4-5, 7-10 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 that recites an antifuse One-Time-Programmable memory cell particularly with wherein the third high-voltage junction and the fourth high-voltage junction of the antifuse capacitor are in direct physical contact with each other, wherein a source and a drain for the antifuse capacitor are respectively formed by the third high-voltage junction and the fourth high-voltage junction, wherein the second high-voltage junction 

Claims 11-21 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 11 that recites an antifuse One-Time-Programmable memory cell particularly with wherein the first high-voltage junction or the second high-voltage junction has a first threshold junction breakdown voltage above a second threshold junction breakdown voltage of the first low-voltage junction or the second low-voltage junction in combination with other elements of the base claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELIM AHMED whose telephone number is (571)270-5025.  The examiner can normally be reached on 9:00 AM-6:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SELIM U AHMED/     Primary Examiner, Art Unit 2896